Habeas corpus.
The petitioner is detained by the warden of Folsom prison under a commitment showing his conviction of the crime of robbery. He claims that his detention is unlawful for reasons affecting the judgment of the superior court. His petition, framed by himself, is very meager, but shows with sufficient certainty that he is the same John Smith who was convicted of robbery in June, 1906, in the superior court of San Francisco, and whose conviction was affirmed by the district court of appeal in October, 1908. (9 Cal.App. 224, [98 P. 546].) Every ground of his present petition was reviewable on that appeal, but they were not mentioned in the decision, and they cannot now be urged in a collateral attack upon the judgment.
Writ denied. *Page 209